wy 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

for the
District of Maryland
2
mS
: . . ic
United States of America &. o = shin
v. ) roeeiaSElelSCOGS
ELH-19-410 “in CA Aen
, Case No. S 2 7 on =
J me ~~ 20h
MATTHEW EDWARD BLAIR 9 225 “2
: reg ote a,
Defendant & o re ae
wo —
ARREST WARRANT
. To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)

who is accused of an offense or violation based on the following document filed with the court:
(W Indictment

 

C Superseding Indictment (0 Information
1 Probation Violation Petition

(1 Superseding Information
OC Supervised Release Violation Petition
This offense is briefly described as follows:

18 U.S.C. § 1343 (Wire Fraud);
18 U.S.C. § 1028A(a)(1) & (b) (Aggravated Identity Theft):

18 U.S.C. § 2 (Aiding and Abetting);
18 U.S.C. § 982(a)(7) (Forfeirure).

O Complaint
OViolation Notice O Order of the Court

Date:

 

City and state: Baltimore, Maryland

   

: . Zé yt
fssuing officer's signature

/ ark, Coulson, U.S‘ Magistrate Judge

"Printed name and title
Return /
This warrant was received on (date)

at (city and siate) “ \ ia + |

 

 

Sepheathol b, 201, and the person was arrested on (date) aprember by 1014
‘ 2 ;

   
 
   

Arresting officer

 

Printed name and titte

 

 
